Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2020 has been entered.
Response to Amendment
In the amendment filed on 04/27/2020, claim(s) 1 and 16 (and by extension its/their dependents) have been amended and claim(s) 13-15 has/have been withdrawn. Claim(s) 1-12, and 16-20 is/are pending in this application.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
With respect to the statement that:
However, as acknowledged on page 8, first paragraph of the Office Action of 01/27/2020, there is no teaching or suggestion in Smith of at least the claimed "fuel efficiency ratio," "fuel gain," or "fuel contribution." In particular, these terms are now recited in detail in independent claims 1 and 16.

The examiner notes that this is not the position taken by the examiner. In fact the examiner noted the exact opposite. "Fuel efficiency ratio," "fuel gain," and "fuel contribution" appeared to correspond to variables representing the fuel efficiency of the system as well as concepts of "fuel efficiency ratio," "fuel gain," and "fuel contribution" are inherent in systems that deal with fuel efficiency and trying to save fuel. The examiner is not taking the position that the specific techniques employed by applicant which calculate and/or use "fuel efficiency ratio," "fuel gain," and "fuel contribution" are themselves inherent. 
Claim Interpretation
Applicant’s claims cite the limitations: “a fuel efficiency ratio,” “a fuel gain,” “a fuel contribution,” and “a fuel temperature correction factor.” In searching applicant’s specification the examiner was unable to determine any specific definition for these four terms. For the purpose of this action the first three are all interpreted as being generic variables representing the vehicle’s fuel efficiency (ie a measure of the fuel efficiency and fuel saved) whereas the fourth is interpreted as an inherent variable when dealing with fuel temperature calculations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (2012/0283940) in view of Rotz (US 2011/0184642).

a determination unit collecting at least one factor related to fuel efficiency including at least one of an estimated value from a fuel economy prediction device and a travel distance under a coasting drive state (Smith ¶[21-22, 26, 30-34, 46, 83-88]); 
a calculation unit obtaining a fuel efficiency ratio based on each factor and calculating a fuel gain and a fuel contribution for each factor to provide information for each factor (Smith ¶[21-22, 30-34, 83-88]); and 
a display unit displaying the information provided from the calculation unit (Smith ¶[21]), 
It is noted that Smith does not use the terms: “a fuel efficiency ratio,” “a fuel gain” and “a fuel contribution.” As previously noted, applicant does not have a clear definition of these terms in their specification however it is believed that these terms are simply generic variables representing the fuel efficiency (ie a measure of the fuel efficiency and fuel saved). As such it would seem that the fuel efficiency calculations performed by Smith based on specific factors inherently include these variables. 
Smith does not clearly teach: 
wherein when obtaining the fuel efficiency ratio, the calculation unit is configured to split a total travel period into an analyzed driving period and a general driving period, and determine 
a first substantial fuel efficiency based on a travel distance and an energy consumption in the total travel period, 
a second substantial fuel efficiency based on a travel distance and an energy consumption in the analyzed driving period, and 
a third substantial fuel efficiency based on a travel distance and an energy consumption in the general driving period, 
wherein when calculating the fuel gain, the calculation unit is configured to determine 

a second estimated value regarding fuel efficiency in the total travel period based on the first estimated value, and 
determine the fuel gain in the analyzed driving period based on the second estimated value and the energy consumption in the total travel period, and 
wherein when calculating the fuel contribution, the calculation unit is configured to determine the fuel contribution in the analyzed driving period based on the fuel gain in the analyzed driving period and the energy consumption in the total travel period, or based on the first substantial fuel efficiency and the second estimated value.

	Rotz teaches an apparatus for showing information related to fuel efficiency in a vehicle wherein when obtaining the fuel efficiency ratio, the calculation unit is configured to split a total travel period into an analyzed driving period and a general driving period (Rotz Fig. 1 ¶[9-14, 54] note: the terms General and Analyzed driving period are merely labels and any of the individual links shown in fig. 1 could be read as either element with the rest of the route being the other), and determine 
a first substantial fuel efficiency based on a travel distance and an energy consumption in the total travel period (Rotz Fig. 1 ¶[12]), 
a second substantial fuel efficiency based on a travel distance and an energy consumption in the analyzed driving period (Rotz Fig. 1 ¶[10-11]), and 
a third substantial fuel efficiency based on a travel distance and an energy consumption in the general driving period (Rotz Fig. 1 ¶[10-11]), 
wherein when calculating the fuel gain, the calculation unit is configured to 
determine a second estimated value regarding fuel efficiency in the total travel period based on the first estimated value (Rotz Fig. 1 ¶[12]), and 

wherein when calculating the fuel contribution, the calculation unit is configured to determine the fuel contribution in the analyzed driving period based on the fuel gain in the analyzed driving period and the energy consumption in the total travel period, or based on the first substantial fuel efficiency and the second estimated value (Rotz Fig. 1 ¶[9-12] note: despite their names the first substantial fuel efficiency and the second estimated value are variables which are directly measuring the fuel efficiency of the entire route which are taught by Rotz and would inherently be used to determine the fuel contribution of the entire route).
Thus as shown above Smith teaches a base invention of a system for determining fuel efficiencies of a route. Rotz teaches a technique of dividing a route into subsections and performing additional calculations related to fuel efficiencies based on these subsections applicable to the base invention. One of ordinary skill in the art would have recognized that applying the known technique from Rotz to the base invention of Smith since it would have resulted in the predictable result of dividing a route into subsections and performing additional calculations related to fuel efficiencies based on these subsections and would have improved the system by more precisely identifying the fuel efficiencies at different portions of the route thereby providing more accurate information. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Smith to apply the technique from the teachings of Rotz because the technique taught by Rotz was recognized as part of the ordinary capabilities of one skilled in the art and one of ordinary skill in the art would have been capable of applying this known technique to the known device 
With respect to the limitation of: “determine a first estimated value regarding fuel efficiency in the general driving period based on the first and second substantial fuel efficiencies,” this appears to correspond to the formula shown in ¶[77] of the instant application. What’s shown in this section is calculating the estimated value of a general driving period by taking the fuel efficiencies of the total period and the analyzed period and subtracting the analyzed period from the total period (note are defined, the general driving period + analyzed driving period = total driving period). This is clearly an obvious modification to the teachings of Smith in view of Rotz as it is just performing basic mathematical functions to yield an obvious result. Specifically, if you know the fuel consumption for the entire trip and you know the fuel consumption for a section of the trip then inherently, the difference between the two is going to be the fuel consumption for the remaining section which is all applicant appears to be claiming. Such basic math calculations would be notoriously obvious to one of ordinary skill in the art and are not patentable.

With respect to claim 2 Smith as modified in claim 1 teaches an apparatus, wherein: the fuel economy prediction device estimates the fuel efficiency based on at least one of location information, distance information, and altitude information, and the coasting drive state includes a period and a count of valid coasting drive, which are obtained by a coasting drive checking system (Smith ¶[21-22, 26, 30-34, 46, 83-88]).



With respect to claims 4-7, these dependent claims simply add onto what the “at least on factor” can be and/or which factor of the at least one factor is used by the calculation unit. Since “at least one factor” is already met as shown in claim 1, the limitations of these claims have already been met. 

With respect to claim 8, Smith as modified in claim 1 by teaches an apparatus, wherein the calculation unit calculates a total travel distance, a total average speed, and a total average fuel efficiency according to the at least one factor (Smith At least ¶[21-29]).

With respect to claim 9, Smith as modified in claim 1 by teaches an apparatus, wherein the display unit, using at least one of an instrument panel on a dashboard of the vehicle and a screen engaged with a multimedia system of the vehicle, selectively shows at least one of each information calculated by the calculation unit and comprehensive information based on the calculated information in response to a request of the driver (Smith At least ¶[8-9, 21-24]).

.

Claims 10-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (2012/0283940) in view of Rotz (US 2011/0184642), and further in view of Rothschild (US 20130278407).

With respect to claims 10 and 11, although Smith as modified in claim 1 does teach an apparatus, wherein: the calculation unit receives a gas price and applies the gas price to each calculated information and comprehensive information based on the calculated information so as to obtain fuel costs regarding each calculated information and the comprehensive information, and the display unit displays the fuel costs in response to a request of the driver (Smith At least ¶[81-85]).
Smith is silent to being able to receive said data through a transceiver
Rothschild teaches an apparatus, for calculating fuel price comprising a transceiver and  transferring the calculated information delivered from the calculation unit via a network, wherein: the calculation unit receives a gas price through the transceiver and applies the gas price to each calculated information and comprehensive information based on the calculated information so as to obtain fuel costs regarding each calculated information and the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device taught by Smith to include a transceiver and receiving data through the transceiver as taught by Rothschild because it allows the system to receive more up to date information and makes the system more accurate.

The subject matter of claim 16 has been previously addressed and rejected in claims 1 and 10-11. 

With respect to claim 17, Smith as modified in claims 10-11 teaches an apparatus, wherein the processing system is further configured to cause the apparatus to transmit the obtained information and the comprehensive information based on the calculated information via a network link (Rothschild At least ¶[20-23]).

With respect to claim 18, Smith as modified in claims 10-11 teaches an apparatus, wherein the processing system is further configured to cause the apparatus to store the obtained information for each factor, which are obtained while the vehicle operates, and history/tracking information delivered via a network link (Smith At least ¶[47-48, 82], Rothschild At least ¶[20-23]).



With respect to claim 20, Smith as modified in claims 10-11 teaches an apparatus, wherein the processing system is further configured to cause the apparatus to: collect information including at least one of fuel consumption during the travel distance while coasting and available gains of state of charge (SOC) while the fuel economy prediction device is enabled; calculate the fuel gain based on the collected information; combine the fuel gain with previous fuel gain; estimate fuel efficiency based on the driving route and the collected information; calculate mileage gain based on combined fuel gain and estimated fuel efficiency; and calculate fuel contribution for each collected information based on the calculated fuel gain and the combined fuel gain (Smith ¶[21-22, 30-34, 83-88]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN S FEI whose telephone number is (571)270-7767.  The examiner can normally be reached on 9-5 Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 

/J.S.F/             Examiner, Art Unit 3665       
/CHRISTIAN CHACE/             Supervisory Patent Examiner, Art Unit 3665